DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 08/02/2021 has been received and entered.  By the amendment, claims 1-22 are now pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovska-Broach et al., US 2014/0237817.
Regarding claims 16, 18 and 20, Traikovska Broach et al. disclose a method of manufacturing a liquid crystal device (figs 2, 5C and 6) comprising the step of:
. depositing a layer 201 on a substrate 100 (see fig. 6); 
. patterning on the layer 21 forming pattern 300, wherein the imprint pattern comprises a first domain (first column in a first direction)) having a first plurality of features arranged to form a first pattern and a second domain (second column) having a second plurality of features arranged to form a second pattern, wherein the first domain is spaced apart from the second domain by a domain gap region devoid of features (see fig. 2)
. depositing a layer of liquid crystal material 700 on the patterned layer 300 (see fig 5C) such that molecules of the liquid crystal material would be self-aligned to the pattern, 
Traikovska-Broach et al., however, do not disclose the step of imprinting nor a width or a length of the domain gap region being between about 20 nm and about 100 nm.  Traikovska Broach et al. further teaches that the first pattern is spaced apart from the second pattern by a gap 302 and discloses several ranges for this gap distance, e.g., 50nm-500µm (see [0059] and [0069]), and certain disclosed ranges overlap (e.g. 50nm-500µm) the claimed range of a distance between about 20nm and about 100nm.  The claimed range overlaps within the range(s) disclosed by the prior art, a prima facie case of obviousness exists.  Accordingly, the claimed range would have been obvious over the range(s) disclosed by Traikovska Broach et al.  In addition, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ an imprinting step since the examiner takes Office Notice of the equivalence of the imprinting step and a patterning step for their use in the display art and the selection of any of these known equivalents to form a pattern layer would be within the level of ordinary skill in the art.
Re claims 17 and 19, PBPE structures, e.g., diffractive wave plate, is known structure forming a functional domain over a liquid crystal device
Re claim 21, Traikovska Broach et al. do not disclose a second direction rotated by an angle between 1 degree and 45 degrees with respect to the first direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a second direction rotated about 1 degree to 45 degrees with respect to a first direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 11, 12, 15 and 19 of U.S. Patent No. 11,067,860. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent disclose a same optical device (e.g., liquid crystal device) having first and second domains, wherein the first domain spaced apart from the second domain by a region devoid of features, a lateral dimension of the region devoid of features having a value between about 20nm and about 100nm as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871